Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-1798

                           MARY LOU KALMAN,

                        Plaintiff, Appellant,

                                     v.

               JO ANNE B. BARNHART, COMMISSIONER,
                 SOCIAL SECURITY ADMINISTRATION,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                                  Before

                       Selya, Lynch and Lipez,
                           Circuit Judges.



     Raymond J. Kelly on brief for appellant.
     Thomas P. Colantuono, United States Attorney, David L.
Broderick, Assistant United States Attorney, Robert J. Triba,
Regional Chief Counsel, and Michael Kerpan, Assistant Regional
Counsel, Social Security Administration, on brief for appellee.



                             March 29, 2005
            Per Curiam. Claimant Mary Lou Kalman appeals from the

judgment of the district court upholding the denial of Social

Security disability benefits. After carefully reviewing the briefs

and   the   record,   we    affirm   the   district   court   judgment   for

essentially the reasons stated in that court's order, dated April

20, 2004. We add only that, in relation to claimant's difficulties

with maintaining concentration and attention, the administrative

law judge presented this limitation to the vocational expert at the

supplemental hearing, and the vocational expert responded that such

difficulties would not preclude claimant from working at the

unskilled level. Thus, the administrative law judge did not ignore

claimant's limitations in this regard.

            Affirmed.      See Local Rule 27(c).




                                     -2-